DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,534,036 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon (71,828) on 3/15/2021.

The application has been amended as follows: 

As to the claim:
In claim 4, line 4, replace “a threshold value” with --the open delay extension limit--.
In claim 5, line 2, replace “threshold value” with --open delay extension limit--.

Allowable Subject Matter
Claims 1-14 and 16-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of performing a first comparison between an average value of a plurality of delays recorded in the measurement queue and a reference delay value; and determining whether to take an action with respect to the switch in response to the first comparison, the action comprising transmitting a notification to a user, the reference delay value being adjusted by an open delay extension limit. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-9 and 23 have been found allowable due to their dependencies upon claim 1. 
The primary reason for allowance of claim 10 is the inclusion of taking an action with respect to the automatic transfer switch in response to the delay measurement queue, the circuit comprising a timer configured to initiate and terminate measurement of the delay within a predetermined latency time. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 11-14 and 16 have been found allowable due to their dependencies upon claim 10. 
The primary reason for allowance of claim 17 is the inclusion of perform a first comparison between an average value of the deviations in the queue and a calibrated value, and determine whether to transmit a notification to a user in response to the measured respective deviations in response to the first comparison, the calibrated value . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/15/2021